EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan W. Smith on 3/14/22.

The application has been amended as follows: 
In claim 1, line 3 of the claim, after “an end of”, change “a” to --the--.	
In claim 1, line 4 of the claim, after “hole formed in”, change “a” to --the--.
Replace the abstract with the following, --A gate valve includes a valve plate and a valve rod that are detachably connected along a rod axis by screwing a connecting screw in a screw hole formed at an end of a valve rod through a screw insertion hole formed in the valve plate. The valve plate includes a contact portion that is in contact with the connecting screw. When the connecting screw is loosened to detach the valve plate from the valve rod, the valve plate is displaced along the rod axis together with the connecting screw via the contact portion to move to a valve-plate detaching position at which the connecting screw comes completely out of the screw hole of the valve rod. Accordingly, the valve plate can be detached from the valve rod easily and reliably even if the valve rod is tightly inserted in the valve plate mounting hole.--.

	Reasons for Allowance
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is a gate valve having the combination of a valve plate with a valve rod that is detachably connected by screwing a connecting screw in a screw hole formed at an end of a valve rod through a screw insertion hole in a valve plate with the valve plate has a contact portion in contact with the connecting screw wherein the connecting screw is detached from the screw hole to detach the valve plate from the valve rod such that the valve plate is displaced along the rod axis together with the connecting screw by an impellent force of the connecting screw acting on the valve plate via the contact portion to move to a valve-plate detaching position which is a position at which the connecting screw comes out of the screw hole of the valve rod completely.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art discloses similar gate valves.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921